DETAILED ACTION
In response to communication filed on 6/10/2020.
Claims 1-28 are pending.
Claims 1-28 are rejected.
Claims 5,8-10,19, and 22-24 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2020 and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/771,491 in view of Bai et al. (US Pub. 2019/0141755)(B1 hereafter). 
This is a provisional nonstatutory double patenting rejection.


However, claims 1-24 of copending application No. 16/771491 fails to limit the neighboring base station transmitting the at least one common resynchronization signal by a timing advance value before the at least one common resynchronization signal is transmitted from the serving base station.
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay period) and the use of the time advance is to reduce delay in receiving transmissions between devices that are physically located relatively far [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claims 1 and 13 of copending application No. 16/771491 to further limit a timing advance applied to the transmission of signals related to synchronization in order to compensate for the distances between a UE and a base station as taught by B1.  In doing so, a neighboring base station at a greater distance would have a greater timing advance to send out a respective signal (i.e. prior to a serving base station transmitting).  One would be motivated to do so to improve power efficiency by reducing transmission time [refer B1; paragraph 0024].

Regarding claims 13 and 27 of the current application, claims 1 and 13 of copending application No. 16/771491 fails to limit determining the timing advance value based on an uplink signal received from the UE device.
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claims 1 and 13 of copending application No. 16/771491 to further limit a timing advance applied to the transmission of signals related to synchronization in order to compensate for the distances between a UE and a base station as taught by B1.  One would be motivated to do so to improve power efficiency by reducing transmission time [refer B1; paragraph 0024].

Regarding claims 14 and 28 of the current application, claims 1 and 13 of copending application No. 16/771491 fails to limit the timing advance value is based on a distance between the UE device and the neighboring base station.
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay period), the timing advance may depend the distance between the UE or BS and the neighboring base station [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claims 1 and 13 of copending application No. 16/771491 to further limit a timing advance applied to the transmission of signals related to synchronization in order to compensate for the distances between a UE and a base station as taught by B1.  One would be motivated to do so to improve power efficiency by reducing transmission time [refer B1; paragraph 0024].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,13-18,27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Pub. 2016/0088579)(H1 hereafter) in view of Bai et al. (US Pub. 2019/0141755)(B1 hereafter).

Regarding claims 1 and 15, H1 teaches a system [refer Fig. 1] comprising: 
a serving base station (i.e. macro base station)[refer Fig. 9; eNB] comprising a transmitter [refer Fig. 9; 210] configured to transmit at least one common resynchronization signal (i.e. synchronization signal transmitted in radio frame)[paragraph 0049]; 

a user equipment (UE) device [refer Fig. 8; UE] comprising a receiver [refer Fig. 8; 110] configured to receive the common resynchronization signals from the serving base station and the neighboring base station (the UE receives synchronization signals from the eNB and PhNB)[paragraph 0053].  
However H1 fails to disclose transmit the at least one common resynchronization signal by a timing advance value before the at least one common resynchronization signal is transmitted from the serving base station.
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay period) and the use of the time advance is to reduce delay in receiving transmissions between devices that are physically located relatively far [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate a timing advance applied to the transmission of signals related to synchronization in order to compensate for the distances between a UE and a base station as taught by B1.  In doing so, a neighboring base station at a greater distance would have a greater timing advance to send out a respective signal (i.e. prior to a serving base station transmitting).  One would be motivated to do so to improve power efficiency by reducing transmission time [refer B1; paragraph 0024].



Regarding claims 3 and 17, H1 teaches the transmitter of the serving base station and the transmitter of the neighboring base station are configured to utilize a common set of time/frequency resources when transmitting the common resynchronization signal (the macro base station and small base station use a common transmission timing to transmit synchronization signals)[paragraph 0060].  

Regarding claims 4 and 18, H1 teaches the UE device comprises a controller [paragraph 0061] configured to utilize at least one of the following to obtain an identifier associated with the serving base station: a Primary Synchronization Signal and a Secondary Synchronization Signal (a synchronization signal includes a PSS which indicates a local identity of a cell and is used as an identification signal)[paragraph 0050].  

Regarding claims 13 and 27, H1 fails to disclose the neighboring base station further comprises a controller configured to determine the timing advance value based on an uplink signal received from the UE device.  
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay period), the timing advance may depend upon the round trip time of the synchronization signals and RACH signals (i.e. uplink signal)[paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate a timing advance applied to the 

Regarding claims 14 and 28, H1 fails to disclose timing advance value is based on a distance between the UE device and the neighboring base station.
B1, in analogous art, discloses that a base station can send out RACH signals according to a timing advance (i.e. a transmit time prior to a typical or scheduled response time, such as a known delay period), the timing advance may depend the distance between the UE or BS and the neighboring base station [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate a timing advance applied to the transmission of signals related to synchronization in order to compensate for the distances between a UE and a base station as taught by B1.  In doing so, a neighboring base station at a greater distance would have a greater timing advance to send out a respective signal (i.e. prior to a serving base station transmitting).  One would be motivated to do so to improve power efficiency by reducing transmission time [refer B1; paragraph 0024].

Claims 6,7,12,20,21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of B1, as applied to claims 1 and 15, in further view of Mindru et al. (US Pub. 2016/0242103)(M1 hereafter).


	M1 discloses that primary and secondary synchronization signals are broadcast over an entire cell by a base station and provide information about the physical layer ID, frame slot boundaries, time-frequency synchronization, group cell ID and frame timing [paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for transmitting synchronization signals from macro base stations and small base stations [refer H1; paragraph 0049] that comprises of PSS and an SSS [refer H1; paragraph 0050] to broadcast such synchronization signals as taught by M1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.

Regarding claims 7 and 21, H1 fails to explicitly disclose the information comprises at least one of the following: time/frequency resource location information and sequence information.  
	M1 discloses that primary and secondary synchronization signals are broadcast over an entire cell by a base station and provide information about the physical layer ID, frame slot boundaries, time-frequency synchronization, group cell ID and frame timing [paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for transmitting synchronization signals from macro base stations and small base stations [refer H1; paragraph 0049] that comprises of PSS and an SSS [refer H1; paragraph 0050] to broadcast such synchronization signals as taught by M1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor to yield predictable results.

Regarding claims 12 and 26, H1 fails to disclose a first Common Synchronization Channel (CSCH) area in which the serving base station and the neighboring base station transmit the common resynchronization signal utilizing a first common sequence that is different than a second common sequence utilized in a second CSCH area.  
	M1 discloses that NodeB/eNodeB and NodeB/eNodeB provide a coverage area (i.e. common synchronization channel area) via a cell in which a macro cell covers a large area and pico or femtocells cover a relatively small area that can be within the macro area [paragraph 0032][refer Fig. 1; 401, 410], signals used in cell search are the PSS and SSS in which they provide information of the physical layer ID and group cell ID [paragraph 0051], physical layer cell identifiers can comprise of different PSS sets [paragraph 0053].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate coverage areas for multiple base stations and different coverage areas can comprise of different PSS and SSS sets (i.e. different common sequence in different area) as taught by M1.  In doing so, base stations in one area would have different PSS and SSS from other base stations in another area.  One would be motivated to do so to provide the composition of known devices in a known network to yield predictable results [refer M1; paragraph 0035].

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of B1, as applied to claims 1 and 15, in further view of Webb et al. (US Pub. 2019/0230598)(W1 hereafter).


	W1 discloses that a particular base station can support power boosting until a terminal device is able to decode a relatively high level system information associated with the base station [paragraph 0093].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate power boosting for base stations as taught by W1.  One would be motivated to do so to provide a means of a terminal to decode system information from a base station [refer W1; paragraph 0093].

Allowable Subject Matter
Claims 5,8-10,19, and 22-24 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was timely filed or rewritten to overcome the provisional nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  during a first subframe, a first common sequence comprises a first identifier that is associated with the serving base station, and the transmitter of the serving base station and the transmitter of the neighboring base station are configured to utilize a first common set of time/frequency resources when transmitting a first common resynchronization signal during the first subframe, and, during a second subframe, a second common sequence comprises a second identifier that is associated with the neighboring base station, and the transmitter of the serving base station and the transmitter of the neighboring base 
to receive the common resynchronization signal transmitted from the serving base station and the common resynchronization signal transmitted from the neighboring base station, the UE device further comprising a controller configured to combine the received common resynchronization signals as noted in claims 8 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chae et al. (US Pub. 2019/0098589) discloses that in frequency synchronization in D2D communication, a cellular timing can be a frame/subframe boundary generated based on a time obtained by applying a predetermined offset to a reception time of a PSS/SSS transmitted by an adjacent eNB [paragraph 0097].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412